DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 19-22 have been renumbered to be 9-12.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

the claimed invention is directed to non-statutory subject matter.  
The claim(s) 3-8 does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 18 recites “Logic for generating…”. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). (MEPE 2106.I)
A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (italics added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 141 (1876)). See also Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 ("The Supreme Court and this court have consistently interpreted the statutory term ‘process’ to require action"); NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1316, 75 USPQ2d 1763, 1791 (Fed. Cir. 2005) ("[A] process is a series of acts.") (quoting Minton v. Natl. Ass’n. of Securities Dealers, 336 F.3d 1373, 1378, 67 USPQ2d 1614, 1681 (Fed. Cir. 2003)). As defined in 35 U.S.C. 100(b), the term "process" is synonymous with "method." (MEPE 2106.03.I).
“framework” recited in Claim 3 is not synonymous with “process”, therefore, is not one of the four statutory categories. The dependent Claims do not remedy the deficiency of claim 3, thus, is rejected under 35 U.S.C. 101 for the same reason as claim 3. Claims 3-8 are omitted from following art rejection until the issue is addressed. 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1, 2, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABRAHAMI et al. (US 20170039045 A1), referred herein as ABRAHAMI in view of Clark (US 20180296794 A1), referred herein as Clark.
Regarding Claim 1, ABRAHAMI teaches a virtual reality (VR) experience generation system comprising (ABRAHAMI Abst: A cognitive alteration system includes a storage unit at least to store one or more scripts, each to control a cognitive alteration process; [0268] The output may also include virtual reality (VR) and augmented reality (AR)) 
a medical procedure library storing one or more sequences of procedural actions for one or more medical procedures (ABRAHAMI [0037] a storage unit at least to store one or more scripts, each to control a cognitive alteration process where the process occurs within at least one of: a dedicated session and a follow-up open time period and where the storage unit stores both a script per dedicated session and a script per follow-up open time period for the process).
a VR transposition resource library storing for each procedural action associated with a physical sensation and potentially inducing an anxiety or pain response, defined characteristics of a VR transposition to modify perception for the action of any one or more of pain, anxiety or presence (ABRAHAMI [0037] a cognitive alteration system including a storage unit at least to store one or more scripts, each to control a cognitive alteration process where the process occurs within at least one of: a dedicated session and a follow-up open time period and where the storage unit stores both a script per dedicated session and a script per follow-up open time period for the process; a single integrated headband or glasses may implement some or all of: neurological sensing, audio input and output (including bone conduction interface for audio), speech recording and recognition, virtual reality (VR)/augmented reality (AR) glasses (including analysis and recognition of a viewed scene and use of resulting information by system 100 or the script) and pupil and or iris tracking (e.g. pupil dilation measurement, blinking rate measurement and gaze direction detection)), and 
a plurality of VR experience components for each defined VR transposition wherein the VR experience component fulfils the characteristics of the defined VR transposition in the context of one or more VR experience themes to, for the physical sensation, provide a creative scenario which characterises the physical sensation in an alternative way, to thereby transpose the perception of the physical sensation to something less painful or intimidating (ABRAHAMI [0037] system script manager 170 may also include a script simulator 172 which may allow a script designer to “debug” his script. Such a facility may allow the designer to play the script with dummy data, a specific user's past data (if access is granted) or anonymized user data (possibly selected according to user selection criteria) and see that the script functionality is correct; [0583] Script design system 50 may collect performance/session history from script users via system script manager 170 retrieved from database 140 for presentation to the script designer. System script manager 170 may also provide context and relevant profile and user history information to help the script designer improve his script; [0016] A posthypnotic suggestion may include a post-session behavior modification (e.g. “you will feel a reduced desire to smoke” or “you will feel less stressed when awakening”) or specific actions to be performed); and
a VR experience compiler configured to compile a VR experience for a medical procedure by retrieving from the medical procedure library a sequence of procedural actions for the medical procedure (ABRAHAMI [0515] Script compiler 171 may enforce this requirement, including checking for minimum duration between the points when processing the script for inclusion in system 100 (e.g. in user script store 160)), 
wherein at least one procedural action potentially induces a pain response, select from the VR transposition resource library a VR experience component for each defined VR transposition using a common VR experience theme and compiling the selected VR experience components into a VR experience based on the action sequence for the procedure (ABRAHAMI [0561] System 100 may also support streaming of scripts and referenced media files. Server coordinator 120 may perform such streaming based on earlier analysis of the script (e.g. during script compilation by script compiler 171) which may determine the right schedule and sequence for streaming of the various elements of the scripts, taking into account the structure and alternative paths of the script, the timeline of the script execution, the size of the media files involved together with the possible combinations of system elements). 
ABRAHAMI does not but Clark teach wherein one or more procedural actions are associated with a physical sensation and potentially inducing an anxiety or pain response (Clark [0005] acute pain among individuals undergoing painful medical procedures, e.g., wound cleaning of burn injuries, urological endoscopies, physical therapy (e.g., for blunt force trauma and burned skin), dental pain, and experimental pain in healthy volunteers (i.e., thermal pain)).
However Clark discloses systems and methods for treating chronic pain in a patient using virtual reality, which is analogous to the present patent application.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention was filed to have modified ABRAHAMI to incorporate the teachings of Clark, and combing the painful medical procedure as taught by Clark into the cognitive state alteration system integrating multiple feedback technologies.
Doing so would provide a new and improved systems and methods of treating chronic pain in the virtual reality apparatus and method.

Regarding Claim 2, ABRAHAMI in view of Clark teaches the virtual reality (VR) experience generation system as claimed in claim 1, and further teaches wherein the VR experience is an experience on a VR continuum, the VR continuum including- 62 - mixed reality or augmented reality (AR) allowing some real world perception and interaction well as total immersion VR (Clark [0032] the method may further include administering to the subject an olfactory stimulus at a predetermined time or location within the three-dimensional virtual environment to augment and/or enhance the sense of presence during an immersion session).  

Regarding Claim 19, ABRAHAMI in view of Clark teaches a method of generating a virtual reality continuum (VR) experience (ABRAHAMI Abst: A cognitive alteration system includes a storage unit at least to store one or more scripts, each to control a cognitive alteration process; [0268] The output may also include virtual reality (VR) and augmented reality (AR)). 
ABRAHAMI further teaches determining an order of execution of the procedural actions (ABRAHAMI [0513] It will be appreciated that a script may define multiple possible interruption points. When such a point is triggered, script handler 201 may instruct the script to perform an orderly exit).
The metes and bounds of the rest of the limitations of the mehod claim substantially correspond to the system claim as set forth in claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, ABRAHAMI in view of Clark teaches the method as claimed in claim 19, and further teaches wherein obtaining a- 64 - VR experience component comprises selecting the VR experience component from a VR transposition resource library (ABRAHAMI [0563] The actual selection of the media segments to be played may be performed by PBA 207 (based on the script's instructions); [0571] Such a facility may allow the designer to play the script with dummy data, a specific user's past data (if access is granted) or anonymized user data (possibly selected according to user selection criteria) and see that the script functionality is correct).

Regarding Claim 21, ABRAHAMI in view of Clark teaches the method as claimed in claim 19, and further teaches wherein obtaining a VR experience component comprises creating a VR experience component based on the characteristics of the defined VR transposition (ABRAHAMI [0108] Script designer system 50 may further comprise a script designer interface to allow non-technical users such as psychologists to create scripts which handle the complex interaction and analysis; [0540] Information analyzer 206 may also directly notify the script designer (via script handler 201 and through system server 10 script design system 50) so that the script designer may create a specific script to handle such cases, possibly including an updated version of the script).

Regarding Claim 22, ABRAHAMI in view of Clark teaches the method as claimed in claim 19. The metes and bounds of the rest of the limitations of the mehod claim substantially correspond to the system claim as set forth in claim 2; thus, they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611